FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

VICTOR B. VALENCIA,                                No. 03-72028
                              Petitioner,
                                                     Agency No.
                    v.
                                                   A70-972-808
ALBERTO R. GONZALES,* Attorney
                                                    ORDER AND
General,
                                                      OPINION
                     Respondent.
                                            
           On Petition for Review of an Order of the
                Board of Immigration Appeals

                  Argued and Submitted
        December 9, 2004—San Francisco, California

                     Filed December 12, 2005

 Before: Diarmuid F. O’Scannlain, Robert E. Cowen,** and
              Carlos T. Bea, Circuit Judges.

                         Opinion by Judge Bea




   *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).
   **The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.

                                 16219
                    VALENCIA v. GONZALES                 16221


                         COUNSEL

James Todd Bennett, El Cerrito, California, for the petitioner.

Peter D. Keisler, Donald E. Keener, Greg D. Mack, Office of
Immigration Litigation, Washington, D.C., for the respondent.
16222                   VALENCIA v. GONZALES
                               ORDER

   The petition for rehearing and rehearing en banc is
DENIED as moot. The opinion filed on May 12, 2005, and
reported at 406 F.3d 1154, is hereby withdrawn, and replaced
by the opinion filed concurrently with this order. Further peti-
tions for rehearing and for rehearing en banc will be accepted,
and the time for filing petitions for rehearing shall run anew
commencing on the filed date of the substituted opinion. See
Fed. R. App. P. 40(a)(1) and 35(c).


                              OPINION

BEA, Circuit Judge:

   Victor Valencia, a native and citizen of Peru, petitions for
review from the Board of Immigration Appeals’ (“BIA”)
order summarily affirming the Immigration Judge’s (“IJ”)
order of removal. Valencia was convicted of felony1 unlawful
sexual intercourse with a person under eighteen, who was
more than three years younger than he, in violation of Califor-
nia Penal Code section 261.5(c). The IJ found Valencia
removable for having committed an aggravated felony under
8 U.S.C. § 1227(a)(2)(A)(iii), holding the crime constituted a
crime of violence under 8 U.S.C. § 1101(a)(43)(F), which
defines a crime of violence pursuant to 18 U.S.C. § 16. Our
jurisdiction is controlled by 8 U.S.C. § 1252. We grant the
petition for review and hold that California Penal Code sec-
tion 261.5(c) is not a crime of violence under 18 U.S.C. § 16.

                                    I

   On May 29, 1997, Valencia pleaded guilty to a felony vio-
lation of California Penal Code section 261.5(c). He was sen-
  1
   A violation of section 261.5(c) can be charged as either a misdemeanor
or a felony. Here, it was charged as a felony.
                         VALENCIA v. GONZALES                        16223
tenced to five years in state prison, but the imposition of his
sentence was suspended, and he was placed on five years pro-
bation, on the condition that he serve one year in the county
jail. At the change of plea hearing, the judge specifically
advised, and Valencia acknowledged, that this conviction
could be used to deport him.

  Valencia was charged in the notice to appear with being
removable as an aggravated felon for committing sexual
abuse of a minor under 8 U.S.C. § 1101(a)(43)(A), and for
committing a crime of violence under 8 U.S.C. § 1101(a)
(43)(F).

                                    II

  The IJ found Valencia removable as an aggravated felon
under 8 U.S.C. § 1227(a)(2)(A)(iii), holding that the crime
constituted a crime of violence under 8 U.S.C. § 1101(a)
(43)(F), as defined in 18 U.S.C. § 16.

   Our cases deciding whether a violation of California Penal
Code section 261.5(c) is an aggravated felony usually decide
the case by evaluating whether it constitutes sexual abuse of
a minor in violation of 8 U.S.C. § 1101(a)(43)(A).2 But here,
the IJ dismissed the 8 U.S.C. § 1101(a)(43)(A) charge. The
government does not cross-appeal such dismissal.

  At the hearing on the merits, Valencia sought to apply for
an adjustment of status from that of an illegal alien to that of
  2
    Under this court’s case law, sexual intercourse with a minor constitutes
“sexual abuse of a minor.” See United States v. Granbois, 376 F.3d 993,
996 (9th Cir. 2004); United States v. Pereira-Salmeron, 337 F.3d 1148,
1149 (9th Cir. 2003) (conviction under Virginia law for “carnal knowl-
edge” without use of force of a child between the ages of 13 and 15 is
“sexual abuse of a minor”); see also United States v. Baron-Medina, 187
F.3d 1144, 1147 (9th Cir. 1999) (use of young children for the gratifica-
tion of sexual desires is conduct that falls within the common, everyday
meaning of “sexual abuse of a minor”).
16224                VALENCIA v. GONZALES
a legal permanent resident based on his marriage to a United
States citizen. Having ruled that Valencia’s conviction consti-
tuted a prior conviction of a crime of violence, the IJ did not
determine whether Valencia’s conviction also constituted a
crime of moral turpitude, thus barring his application for an
adjustment of status.

  The BIA summarily affirmed the IJ’s ruling.

                              III

   We do not have jurisdiction to review the propriety of any
final order of removal against an alien who is ordered
removed for having committed an aggravated felony covered
in 8 U.S.C. § 1227(a)(2)(A)(iii). 8 U.S.C. § 1252(a)(2)(C);
Flores-Miramontes v. INS, 212 F.3d 1133 (9th Cir. 2000);
Aragon-Ayon v. INS, 206 F.3d 847, 849-50 (9th Cir. 2000).
We do, however, have jurisdiction to consider the limited
question whether a crime is an aggravated felony. Cedano-
Viera v. Ashcroft, 324 F.3d 1062, 1065 (9th Cir. 2003). For
the reasons discussed below, we hold that Valencia’s crime
was not an aggravated felony.

                              IV

  [1] Under the “categorical approach” laid out in Taylor v.
United States, 495 U.S. 575 (1990), a violation of section
261.5(c) qualifies as a crime of violence and hence an aggra-
vated felony, “if and only if the full range of conduct covered
by it falls within the meaning of that term.” United States v.
Baron-Medina, 187 F.3d 1144, 1146 (9th Cir. 1999) (citation
omitted).

   [2] Under 8 U.S.C. § 1227(a)(2)(A)(iii) “an alien who is
convicted of an aggravated felony at any time is deportable.”
8 U.S.C. § 1101(a)(43)(F) defines an aggravated felony as “a
crime of violence (as defined in section 16 of Title 18, but not
                     VALENCIA v. GONZALES                 16225
including a purely political offense) for which the term of
imprisonment [is] at least one year.”

   [3] Section 16 of Title 18 in turn defines a crime of vio-
lence as:

    (a) an offense that has as an element the use,
    attempted use, or threatened use of physical force
    against the person or property of another, or (b) any
    other offense that is a felony and that, by its nature,
    involves a substantial risk that physical force
    against the person or property of another may be
    used in the course of committing the offense.

18 U.S.C. § 16 (emphasis added). The “physical force” neces-
sary to constitute a crime of violence under 18 U.S.C. § 16(b)
must be violent in nature. Ye v. INS, 214 F.3d 1128, 1133 (9th
Cir. 2000).

  The statute to which Valencia pleaded guilty provided:

    Any person who engages in an act of unlawful sex-
    ual intercourse with a minor who is more than three
    years younger than the perpetrator is guilty of either
    a misdemeanor or a felony, and shall be punished by
    imprisonment in a county jail not exceeding one
    year, or by imprisonment in the state prison.

Cal. Penal Code § 261.5(c) (1997).

   Section 261.5(c) does not have “as an element the use,
attempted use, or threatened use of [violent] physical force
against the person or property of another.” 18 U.S.C. § 16(a).
Therefore, under the Taylor categorical approach, we consider
whether the “full range of conduct” covered by section
261.5(c), see Barona-Medina, 187 F.3d at 1146, “involves a
substantial risk that physical force against the person or prop-
16226                 VALENCIA v. GONZALES
erty of another may be used in the course of committing the
offense.” 18 U.S.C. § 16(b).

   [4] The Supreme Court has recently interpreted § 16(b) to
require that the offense involve the risk that the offender will
“actively employ[ ]” physical force in committing the offense.
See Leocal v. Ashcroft, 125 S. Ct. 377, 382 (2004). “The reck-
less disregard in § 16 relates not to the general conduct or to
the possibility that harm will result, but to the risk that the use
of physical force against another might be required in com-
mitting a crime.” Id. at 383. Thus, the Court held that the
offense of negligently driving under the influence was not a
crime of violence under § 16. Id.

   In Lisbey v. Gonzales, 420 F.3d 930, 933 (9th Cir. 2005),
we court held that sexual battery was a crime of violence
under § 16(b). Lisbey involved California. Penal Code section
§ 243.4(a), which proscribes the touching of “an intimate part
of another person while that person is unlawfully restrained
by the accused or an accomplice . . . , and if the touching is
against the will of the person touched and is for the purpose
of sexual arousal, sexual gratification, or sexual abuse . . .”
Cal. Penal Code section 243.4(a) (West 2005). Id. at 932. We
held such an offense was categorically a crime of violence,
affirming the BIA’s conclusion that “sexual touching . . .
against the victim’s will” and “by restraint of the victim”
involves a substantial risk of physical force. Lisbey, 420 F.3d
Id. at 933. This court also noted that “non-consent of the vic-
tim” was the “touchstone” in conducting this analysis. Id. (cit-
ing approvingly Zaidi v. Ashcroft, 374 F.3d 357 (5th Cir.
2004)).

   [5] California. Penal Code section 261.5(c), by contrast,
criminalizes consensual sexual intercourse with a victim
under eighteen by a perpetrator three years older. Since liabil-
ity can attach even if the victim voluntarily engages in sexual
intercourse, section 2261.5(c) does not involve an act “against
the will” of the victim. Furthermore, it has no element of
                     VALENCIA v. GONZALES                  16227
restraint or other aggravating factors that suggest the likely
use of physical force in committing the offense.

   [6] The government argues that a minor’s inability to give
legal consent automatically renders section 261.5(c) a “crime
of violence” under § 16(b). We find this argument unconvinc-
ing for two reasons. First, under California law, it is question-
able that persons under eighteen are incapable of giving legal
consent to sexual relations. See People v. Tobias, 25 Cal. 4th
327, 333-34 (2001) (in enacting section 261.5(c) as a separate
provision from ordinary statutory rape statute, the Legislature
“implicitly acknowledged that, in some cases at least, a minor
may be capable of giving legal consent to sexual relations”).
Furthermore, the victim’s legal incapacity, as opposed to her
actual non-consent, sheds little light on whether the act falls
within the category of active, violent crimes penalized by
§ 16. See United States v. Houston, 364 F.3d 243, 247 (5th
Cir. 2004) (reasoning that statutory rape was not a crime of
violence under U.S.S.G. § 4B1.2(a)(2) because “that a 16 year
old female can consent factually—if not legally—to sexual
contact . . . diminish[es] the likelihood that the offense will
cause serious physical injury”). When the victim actually con-
sents to the sexual contact, it cannot reasonably be said that
there is a substantial risk that physical force “might be
required in committing the crime.” Leocal, 125 S. Ct. at 383
(emphasis added).

   [7] Several circuits have held that, absent aggravating fac-
tors, statutory rape is not categorically a crime of violence
under several crime of violence provisions, including § 16(b).
See Xiong v. INS, 173 F.3d 601, 607 (7th Cir. 1999) (holding
that, “[a]bsent a substantial age difference,” “consensual sex
between a boyfriend and his fifteen year old girlfriend” is not
a crime of violence under § 16(b)); see also United States v.
Sawyers, 409 F.3d 732, 741 (6th Cir. 2005) (unlawful sexual
contact between a twenty-year-old perpetrator and sixteen-
year-old victim not a crime of violence under the Armed
Career Criminal Act). These cases have stressed the absence
16228                  VALENCIA v. GONZALES
of empirical evidence that sex is physically dangerous to girls
in their late teens, see United States v. Thomas, 159 F.3d 296,
299 (7th Cir. 1998), and emphasized that the intent of statu-
tory rape laws is not to protect minors from dangerous sexual
activity, see Houston, 364 F.3d at 248. For the same reasons,
we decline to infer a substantial risk that physical force will
be used solely from a minor’s incapacity to give legal consent
to sexual intercourse.

   [8] While cases in other circuits have held to the contrary,
those cases have generally involved victims under sixteen or
aggravating factors such as incest or misuse of authority. See
Chery v. Ashcroft, 347 F.3d 404, 408 (2d Cir. 2003) (reason-
ing that the offense involved a risk of physical force because
of aggravating factors such as a substantial age difference);
Shannon v. United States, 110 F.3d 382, 386 (7th Cir. 1997)
(en banc) (collecting cases). By contrast, consensual, non-
forcible sexual intercourse between a seventeen-year-old and
twenty-one-year old does not pose the same “implicit” risk of
violence. Cf. Wood v. United States, 52 F.3d 272, 275 (9th
Cir. 1995) (holding “indecent liberties” with a five-year-old to
be a crime of violence under U.S.S.G. § 4B1.2(a) because of
“the risk of violence [that] is implicit in the size, age and
authority of the adult in dealing with a child”). We therefore
conclude that, absent aggravating factors such as incest or a
substantial age difference, a violation of section 261.5(c) does
not, “by its nature, involve[ ] a substantial risk that [violent]
physical force against the person or property of another may
be used in the course of committing the offense.” 18 U.S.C.
§ 16(b); Ye, 214 F.3d at 1133.

   [9] Accordingly, Valencia’s conviction under section
261.5(c) was not an aggravated felony under 8 U.S.C.
§ 1101(a)(43)(F). We grant his petition for review and find
the BIA erred in determining that he was removable under 8
U.S.C. § 1227(a)(2)(A)(iii).3
  3
    Because we conclude that Valencia is not removable under the grounds
charged, we need not consider whether his conviction constituted a crime
of moral turpitude that would make him ineligible to adjust status under
8 U.S.C. § 1255(a).
           VALENCIA v. GONZALES        16229
 PETITION FOR REVIEW        GRANTED,   CASE
REMANDED TO THE BIA.